Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
The Court below properly decided that a foreign judgment was not * ‘ a contract, obligation or liability for the payment of money, founded on an instrument of writing executed out of this S tate, ” within tho meaning of the Statute of Limitations. We have already decided at this Term † that the Act of ’52 does not alter the time, as provided in the Act of ’50, for commencing suits upon this class of liabilities.
Judgment affirmed with costs.

Cavender v. Guild, ante, 250.